



COURT OF APPEAL FOR ONTARIO

CITATION: Kideckel v. Glenbarra Renewable Energy Solutions
    Inc., 2016 ONCA 751

DATE: 20161013

DOCKET: C61383

Cronk, Juriansz and Brown JJ.A.

BETWEEN

Sheldon Kideckel

Appellant

and

Glenbarra Renewable Energy Solutions Inc.
and Gemco Solar Inc. and
Fovere Glenbarra Energy I Fund
    Ltd.

Respondent

Gerald Sternberg, for the appellant

Shane E. Kazushner, for the respondent

Heard: October 11, 2016

On appeal from the judgment of Justice Mario D. Faieta of
    the Superior Court of Justice, dated November 4, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks an adjournment of this appeal to permit appellate
    counsel sufficient time to prepare for argument of the appeal. The respondent
    strongly resists any adjournment.

[2]

We are sympathetic to the concerns expressed by the respondents
    counsel, including the continuing delay to be occasioned by any adjournment.
    This is, however, the first request for an adjournment in this court. In the
    circumstances, this matter is adjourned to December 9, 2016, for argument,
    peremptory to the appellant. The appellant shall also pay the respondents
    costs thrown away of todays attendance, in the total amount of $8,000, payable
    within 15 days of todays date, failing which the respondent may move for an
    order quashing or staying the appeal. The appeal will be argued based on the
    materials filed to date save only for any further exhibits filed on consent.
    The costs to be paid by the appellant under this order shall not be subject to
    any set‑off by the appellant in respect of any other orders relating to
    this appeal.


